DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 and 22 are directed to the abstract idea of selecting a learning model for a sensor device, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of manipulating data and/or a mental process.  
Independent claims 1, 11, and 22, in part, describe steps comprising:  detecting a need for a new learning model for the sensor device based on performance of a currently loaded learning model in the sensor device; determining at least one feature candidate based on sensor data from the at least one sensor, wherein each one of the at least one feature candidate is associated with a different source of sensor data; selecting a new learning model, from a set of candidate learning models, based on the at least one feature candidate and input features of each one of the candidate learning
models; and triggering the new learning model to be loaded on the sensor device, replacing the currently loaded learning model.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting data, analyzing the data, and providing results of the data collection and analysis; as well as system/device event monitoring.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “model determiner”/“processor” to execute the steps and a “memory” for storing computer executable instructions.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to:  improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a sensor device). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-10 and 12-19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the learning model(s).  Thus, the dependent claims merely provide additional non-structural (and predominantly temporal/mathematical/descriptive) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-19 and 22 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOMES ET AL. “Mining Recurring Concepts in a Dynamic Feature Space” (GOMES).
Regarding claim 1, GOMES discloses:  A method for dynamically selecting a learning model for a sensor device comprising at least one sensor, the learning model being configured for determining output data based on sensor data from the at least one sensor (see Abstract: "[...] previously learnt models can enhance the learning process in terms of accuracy [...]", for using sensor data see section IV.C, paragraph 2: "Context information can represent simple sensors (e.g. temperature and humidity)"), the method being performed in a model determiner and comprising the steps of:
detecting a need for a new learning model for the sensor device based on
performance of a currently loaded learning model in the sensor device (section IV, see paragraph 3: "[...] a) detection and adaptation to concept changes [...]");
determining at least one feature candidate based on sensor data from the at
least one sensor, wherein each one of the at least one feature candidate is
associated with a different source of sensor data (see section IV.B.(1):
"Feature Evaluation and Selection" and section IV.C, paragraph 2: "Context
information can represent simple sensors (e.g. temperature and humidity)");
selecting a new learning model, from a set of candidate learning models,
based on the at least one feature candidate and input features of each one of
the candidate learning models (refer again to section IV.B.(1): "Feature Evaluation and
Selection", see "The base learner must represent the most relevant feature
space for that time interval"); and
triggering the new learning model to be loaded on the sensor device,
replacing the currently loaded learning model (see section IV.D: see "Learnt
models are kept stored so they can be reused in situations of recurrence” and
"If a good match is found, it is expected [...] improved adaptation to concept
drift", and page 104, paragraph “4)”: "if the context-concepts relation history
suggests a certain model with high probability, this model is reused and
becomes the currentClassifier").
Regarding Claims 2 and 3, GOMES further discloses:
determining a number of correct classifications and number of misclassifications/no classifications, during a time period, of the currently loaded learning model;
and wherein, in the step of detecting a need for a new learning model, the performance is based on the number of correct classifications and the number of misclassifications/ no classifications (see page 100, lines 2-3: "A drift detection method that monitors the error-rate of the learning algorithm. When error-rate goes above predefined levels the drift detection method signals a [...] drift”, also see section IV.E, paragraph 1).
Regarding Claim 4, refer to section IV.B.: "Feature Evaluation and Selection".  The claimed “normalised” can read on “fixed N” and converting the feature space into homogeneous feature space.
Regarding Claim 5, GOMES further discloses that the step of selecting a new learning model comprises selecting the candidate learning model, from the set of candidate learning models, that has the greatest number of overlapping features with the at least one feature candidate (see section IV.D(3): "Concept Similarity", "For this reason the score is calculated using the intersection of the feature spaces of m; and m,", also see section IV.D, paragraph 2: "Learnt models are kept stored so they
can be reused in situations of recurrence" and "If a good match is found, it is
expected [...] improved adaptation to concept drift", page 102, col. 2,
paragraph 1: "Note that when the ensemble is used the models that take part
in the ensemble are associated with the current context", section IV.D.(2),
paragraph 2: "This allows us to estimate the probability that a certain model
m, represents the current underlying concept [...]", page 104, paragraph 4: "of
the context-concepts relation history suggests a certain model with high
probability, this model is reused and becomes the currentClassifier").
Regarding Claims 6, 7, and 8, GOMES discloses consideration of the overlapping weighted candidate features for the selection of the learning models (see section IV.D(3), see equation (4) “weight(m(i))”, wherein the weight assigned to a learning model is calculated based on context c(o), using the context-concept relation history entity, which allows to estimate the probability that a certain learning model represents a certain underlying concept, given a certain context state, for a window of records - see sections IV.D(2) and IV.D(4)). 
Regarding Claim 9, see section V.B(1): “user”. 
Regarding Claim 10, GOMES further discloses that the learning model is a machine learning, ML, model (D1: section IV.A: "Base Learner", see "we use the Naive Bayes (NB) algorithm as the base learner [...]").
Claims 11-19 parallels claims 1-9 in a system form.
Claim 22 parallels claim 1 in a computer program form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leppanen et al., US 2014/0324745 A1, teach classification of a context performed by using features received from at least one sensor of a client device; see ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571)272-7485. The examiner can normally be reached IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
April 29, 2022